           Case 1:15-cr-00379-PKC Document 259 Filed 03/04/21 Page 1 of 2




                  MOSKOWITZ                          &      BOOK ,            LLP

                                                                          345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                                New York, NY 10001
AMoskowitz@mb-llp.com                                                             Phone: (212) 221-7999
                                                                                     Fax: (212) 398-8835



                                                         March 4, 2021
By ECF and Email
Hon. P. Kevin Castel
U.S. District Judge
U.S. Courthouse
500Pearl Street
New York, NY 1 0007


                Re:     United States v. Geovanny Fuentes Ramirez
                                S6 15Cr.379 (PKC)


Dear Judge Castel:


                This letter is respectfully submitted on behalf of the defendant, Geovanny Fuentes
Ramirez, in response to the Government's letter to the Court of today's date, which was emailed
to defense counsel at 2:30p.m. In its letter, the Government advises that on March 1, 2021, it met
with a previously undisclosed civilian witness, who recently travelled to the United States from
Honduras, and whom the Government now proposes to have testify at the upcoming trial under a
pseudonym.

                The defense objects entirely to allowing this witness to testify at the trial, which is
scheduled to start on March 8. The late disclosure of this witness makes it impossible for the
defense to do any investigation regarding the substance of his testimony. Indeed, given the
lateness of the disclosure and the difficulty visiting clients at the MCC during the pandemic, it is
unknown whether counsel will even have the opportunity to discuss the new witness and his
prospective testimony with the defendant before the trial begins. Simple fairness and due process
require that the new witness, whose identity has not been disclosed to the defense as of the writing
of this letter and whose existence the Government was aware of at least three days ago, be
precluded from testifying at the trial. At a minimum, if the Court is inclined to allow the witness to
testify, the trial should be adjourned so that the defense can attempt to investigate the witness and
his proposed testimony. Absent an adjournment, counsel will not be able to prepare effectively to
confront and cross examine the witness and Mr. Fuentes Ramirez will be denied his constitutional
right to a fair trial with the effective assistance of counsel.
          Case 1:15-cr-00379-PKC Document 259 Filed 03/04/21 Page 2 of 2

Honorable P. Kevin Castel
March 4, 2021
Page 2



                Thank you in advance for your consideration of this request.

                                              Respectfully submitted,


                                             �'0nc. �
                                              Avraham C. Moskowitz
cc: All counsel of Record (by email)
